SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

489
KA 12-01772
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

SHAWN A. MCNEW, DEFENDANT-APPELLANT.


KATHLEEN E. CASEY, BARKER, FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered July 9, 2012. The judgment convicted
defendant, upon his plea of guilty, of attempted criminal sexual act
in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted criminal sexual act in the first
degree (Penal Law §§ 110.00, 130.50 [2]). Contrary to defendant’s
contention, his waiver of the right to appeal was knowingly,
voluntarily, and intelligently entered (see People v Lopez, 6 NY3d
248, 256; People v Pratt, 77 AD3d 1337, 1337, lv denied 15 NY3d 955).
The valid waiver by defendant of the right to appeal encompasses his
challenge to County Court’s suppression ruling (see People v Kemp, 94
NY2d 831, 833; People v Rodriguez, 111 AD3d 1310, 1310), and the
severity of the sentence (see Lopez, 6 NY3d at 255-256). Contrary to
defendant’s further contention, we conclude that his guilty plea was
knowingly, voluntarily, and intelligently entered. Defendant’s
assertions that he did not have sufficient time to consider the plea
offer and that he was coerced into taking the plea because he believed
that the People would pursue charges against his son are belied by his
statements during the plea colloquy (see People v Allen, 99 AD3d 1252,
1252). In addition, we note that “ ‘a plea agreement is not
inherently coercive or invalid simply because it affords a benefit to
a loved one, as long as the plea itself is knowingly, voluntarily and
intelligently made’ ” (People v Capoccetta, 60 AD3d 1382, 1382, lv
denied 13 NY3d 858). Finally, we note that the certificate of
conviction incorrectly recites that defendant was convicted of
attempted criminal sexual act under Penal Law §§ 110.00 and 130.50
(1), and it must therefore be amended to reflect that he was convicted
under Penal Law §§ 110.00 and 130.50 (2) (see generally People v
                                    -2-                  489
                                                   KA 12-01772

Saxton, 32 AD3d 1286, 1286-1287).




Entered:   May 2, 2014                    Frances E. Cafarell
                                          Clerk of the Court